            Case 1:20-cv-00524-MKV Document 16 Filed 11/16/20 Page 1 of 6

                                                              USDC SDNY
                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                 DOC #:
                                                              DATE FILED: 11/16/2020
 PRIMYAH GODIAL MIAA PAYNES EL BEY,

                                  Plaintiff,
                                                                  20-cv-524 (MKV)
                      -against-
                                                               ORDER OF SERVICE
 CROCILLO; MTA; and MTA 34 PRECINCT,

                                  Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff, appearing pro se, brings this action alleging that on January 8, 2020, Defendant

Metropolitan Transportation Authority (MTA) Officer Crocillo assaulted her at Pennsylvania

Station in New York City. By order dated November 2, 2020, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis (IFP).

       As explained below, the Court (1) dismisses from the action Defendants MTA and MTA

34th Precinct, (2) adds as a defendant the City of New York, (3) treats the complaint and the

amended complaint as the operative pleading, and (4) directs the Clerk of Court to effect service

on the City of New York and Officer Crocillo.

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).
          Case 1:20-cv-00524-MKV Document 16 Filed 11/16/20 Page 2 of 6




        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “ strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “ special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits

– to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

                                            DISCUSSION

A.      City Agencies

        Plaintiff’s claims against Defendants MTA and MTA 34th Precinct must be dismissed

because an agency of the City of New York is not an entity that can be sued. N.Y. City Charter

ch. 17, § 396 (“[A]ll actions and proceedings for the recovery of penalties for the violation of

any law shall be brought in the name of the city of New York and not in that of any agency,

except where otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d

Cir. 2007); see also Emerson v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y. 2010)

(“[A] plaintiff is generally prohibited from suing a municipal agency.”).

B.      City of New York

        In light of Plaintiff’s pro se status and clear intention to assert claims against the City of

New York, the Court construes the complaint as asserting claims against the City of New York

and respectfully directs the Clerk of Court to amend the caption of this action to replace the MTA

and the MTA 34th Precinct with the City of New York. See Fed. R. Civ. P. 21. This amendment is

without prejudice to any defenses the City of New York may wish to assert.

                                                   2
           Case 1:20-cv-00524-MKV Document 16 Filed 11/16/20 Page 3 of 6




C.     Operative Pleading

       Plaintiff has submitted a complaint (ECF No. 2) and an amended complaint (ECF No.

12), raising the same claims in each submission. The amended complaint, however, does not

include all of the facts contained in the original complaint. The Court therefore treats both

submissions as the operative pleading.

D.     Order of Service

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summonses and complaint be served within

90 days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served

the summonses and complaint until the Court reviewed the complaint and ordered that

summonses be issued. The Court therefore extends the time to serve until 90 days after the date

the summonses are issued. If the complaint is not served within that time, Plaintiff should request

an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding

that it is the plaintiff’s responsibility to request an extension of time for service); see also Murray

v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).



                                                  3
          Case 1:20-cv-00524-MKV Document 16 Filed 11/16/20 Page 4 of 6




        To allow Plaintiff to effect service on Defendants the City of New York and Officer

Crocillo through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is respectfully requested to mail a copy of this order to Plaintiff,

together with an information package.

        The Court dismisses Plaintiff=s claims against the MTA and the MTA 34th Precinct. See

28 U.S.C. § 1915(e)(2)(B)(ii).

        The Clerk of Court is respectfully requested to add the City of New York as a Defendant

under Fed. R. Civ. P. 21.

        The Clerk of Court is also respectfully requested to issue summonses, complete the

USM-285 forms with the addresses for the City of New York and Officer Crocillo, and deliver all

documents necessary to effect service to the U.S. Marshals Service.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.




                                                  4
          Case 1:20-cv-00524-MKV Document 16 Filed 11/16/20 Page 5 of 6




Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   November 16, 2020
          New York, New York

                                                        MARY KAY VYSKOCIL
                                                        United States District Court




                                               5
Case 1:20-cv-00524-MKV Document 16 Filed 11/16/20 Page 6 of 6




            DEFENDANTS AND SERVICE ADDRESSES


    City of New York
    New York City Law Department
    100 Church Street
    New York, NY 10007

    Officer Crocillo
    MTA Police Officer, Badge 2477
    MTA Police District 4
    1 Pennsylvania Plaza
    New York, NY 10001
